Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on November 13, 2018.  
2.   Claim(s) 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 11 and 16 are directed to a system for generating a comparative therapy report based on identifying a first set of patient records associated with the customer HCP that satisfy the received first attributes, and a second set of patient records that satisfy the received second attributes, and compares patient outcomes from the first set of records against patient outcomes from the second set of records. The claim(s) recite(s) collecting patient data associated with a plurality of medical device users, wherein treatment of the medical device users is managed by a plurality of healthcare professionals (HCPs), and the plurality of HCPs comprises a customer HCP and a plurality of non-customer HCPs; receiving a first set of attributes for a first individual patient or a first group of patients under care of the customer HCP; receiving a second set of attributes for a second individual patient or a second group of patients; identifying, from the collected patient data, a first set of patient records associated with the customer HCP that satisfy the received first attributes; identifying, from the collected patient data, a second set of patient records that satisfy the received second attributes; comparing patient 
The limitations of collecting patient data associated with a plurality of medical device users, wherein treatment of the medical device users is managed by a plurality of healthcare professionals (HCPs), and the plurality of HCPs comprises a customer HCP and a plurality of non-customer HCPs; receiving a first set of attributes for a first individual patient or a first group of patients under care of the customer HCP; receiving a second set of attributes for a second individual patient or a second group of patients; identifying, from the collected patient data, a first set of patient records associated with the customer HCP that satisfy the received first attributes; identifying, from the collected patient data, a second set of patient records that satisfy the received second attributes; comparing patient outcomes from the identified first set of patient records against patient outcomes from the identified second set of patient records; generating a comparative therapy report that indicates results of the comparing step; and communicating the comparative therapy report to a customer HCP, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Mental Process concepts performed in the human mind (including an observation, evaluation, judgment, opinion), but for the recitation of generic computer components. That is, other than reciting “client device, a non-transitory processor-readable medium operatively associated with the at least one processor device, a computer-implemented therapy management system, a database system, a computer-implemented user medical device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor device” language, “collecting” in the context of this claim encompasses the user manually retrieving patient data. Similarly, receiving patient attributes and identifying patient records associated with the customer HCP that satisfy the received attributes, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 1 has additional limitations (i.e., client device). Claim 11 has additional limitations (i.e., a non-transitory processor-readable medium operatively associated with the at least one processor device). Claim 16 has additional limitations (i.e., a computer-implemented therapy management system, a database system, a computer-implemented user medical device). Looking to the specification, these components are described at a high level of generality (¶ 32; The user device 104 can be realized using a 
Dependent claims 2-10, 12-15 and 17-20 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 10-11 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Int. Pub. No.: WO 2017083480 A1 to PHAM BAO-TRAM N

As per claim 1, PHAM BAO-TRAM N teaches a method of generating and communicating comparative therapy information for medical device users, the method comprising the steps of (abstract, see PHAM BAO-TRAM N page 5 line 19 - line 21, see PHAM BAO-TRAM N page 22 line 1 - line 9: data of users of medical devices such as an infusion pump is collected, aggregated, compared and a summary is created, see PHAM BAO-TRAM N page 13 lines 17-20): 
--collecting patient data associated with a plurality of medical device users, wherein treatment of the medical device users is managed by a plurality of healthcare professionals (HCPs), and the plurality of HCPs comprises a customer HCP and a plurality of non-customer HCPs (see PHAM BAO-TRAM N page 4 line 27 - line 34: taking into account the patient's use of a medical devices such as pain pumps implies collection associated patient data, see PHAM BAO-TRAM N also page 5 line 19 -line 21 for collection of data derived from sensors of patient devices; that treatment of users of medical devices managed by healthcare professionals is implied);
--receiving a first set of attributes for a first individual patient or a first group of patients under care of the customer HCP (see PHAM BAO-TRAM N page 22 line 1 - line 8: the therapies which the first and the second patient population receive are such attributes); 

--identifying, from the collected patient data, a first set of patient records associated with the customer HCP that satisfy the received first attributes (see PHAM BAO-TRAM N page 22 line 1 - line 8: the patient data of the patient populations receiving the different therapies are the first and second patient records); 
--identifying, from the collected patient data, a second set of patient records that satisfy the received second attributes  (see PHAM BAO-TRAM N page 22 line 1 - line 8: the patient data of the patient populations receiving the different therapies are the first and second patient records);
--comparing patient outcomes from the identified first set of patient records against patient outcomes from the identified second set of patient records (see PHAM BAO-TRAM N page 22 line 1 - line 8: "the summary compares the two patient population's progress with respect to the two different therapies", where therapy progress is an outcome); 
--generating a comparative therapy report that indicates results of the comparing step (see PHAM BAO-TRAM N page 22 line 1 - line 8: "the summary compares the two patient population's progress with respect to the two different therapies", where therapy progress is an outcome); and
--communicating the comparative therapy report to a client device associated with the customer HCP (see PHAM BAO-TRAM N page 22 line 11 - line 14: "disseminating a summary"; see PHAM BAO-TRAM N page 2 line 33 - line 34). 

As per claim 2, PHAM BAO-TRAM N teaches the method of claim 1, wherein:
--the medical device users are insulin infusion device users(see PHAM BAO-TRAM N page 12: As a specific example, a medical device 104e may be an infusion pump that delivers medication to a patient intended to alleviate the patient's pain and that has at least one sensor for sensing the amount of infusion fluid dispensed via the pump over a period of time.); and 
--the patient data comprises at least some of: carbohydrate amount; bolus information; insulin to carbohydrate ratio; insulin sensitivity factor; active insulin amount; time of day; basal rate; temporary blood glucose readings and associated measurement times; user demographic information; meal times and corresponding meal content; exercise times and corresponding exercise content or type; medication type, dosage, and time; sleep time and quality; stress time; and electronic medical records; medical lab test data (see PHAM BAO-TRAM N page 14 lines 1-13: the information stored within the patient information database 108a may be information relating, e.g., to patients' subjective inputs, medical device readings, and test results input by the patients' physician(s). Also see page 15 lines 7-14: One or more pieces of patient data may be sent to or received by an analysis module 1 12 for analysis, which may comprise sorting the data in preparation for analyzing or disseminating the data. In particular, the analysis module 1 12 includes one or more algorithms to analyze patient behaviors and attitudes, medical device usage, medication usage, and the like to, e.g., perform predictive analytics to trend a patient's outcomes, a patient population's outcomes, or other information regarding a specific patient or a group of patients.). 

As per claim 10, PHAM BAO-TRAM N teaches the method of claim 1, wherein: 
--the second set of attributes is received for a second individual patient or a second group of patients under care of at least one of the non-customer HCPs and the second set of patient records is associated with at least one of the non-customer HCPs (see PHAM BAO-TRAM N page 22 line 1 - line 8: the therapies which the first and the second patient population receive are such attributes).

As per claim 11, Claim(s) 11 is directed to a computer-implemented therapy management system. Claim(s) 11 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Booth et al. Claim 11 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

As per claim 16, Claim(s) 16 is directed to a system. Claim(s) 16 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Booth et al. Claim 16 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-9, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over PHAM BAO-TRAM N as applied to claims 1-2, 10-11 and 16 above, and further in view of Pat. No.: US 9886556 B2 to Booth et al.

As per claim 3, PHAM BAO-TRAM N fails to teach the method of claim 1, wherein the first set of attributes and the second set of attributes are received from the client device associated with the customer HCP.
Booth et al. teaches the clinical decision support system 100 includes a glycemic management module 50, an integration module 60, a surveillance module 70, and a reporting module 80. The treatment doses of the training data may correspond to anti-diabetes medication dose-combinations administered by patients of the patient population.  The outcome attributes of the training data may correspond to a glycated hemoglobin measurement associated with each anti-diabetes medication regimen.  The patient-state information may include a plurality of patient-state attributes associated with the patient.  The patient-state attributes may include one or more of an age, a gender, a medical history, a body mass index, a medical history, risk actors, and/or financial attributes (see Booth et al. Col 2 line 64-67 and Col 3 lines 1-6, Col 8 lines  41-43, 61-63).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Booth et al. within the systems/methods as taught by reference PHAM BAO-TRAM N with the motivation of providing a training 

As per claim 4, PHAM BAO-TRAM N fails to teach the method of claim 1, wherein the medical device users are diabetic patients using insulin infusion devices, and wherein the first set of attributes comprises one or more of the following attributes: 
--a patient age attribute; a patient gender attribute; a patient height attribute; a patient weight attribute; a geographic location attribute; a time attribute that indicates how long a patient has been on insulin therapy; an onset age attribute that indicates how old a patient was at the onset of diabetes.
Booth et al. teaches the clinical decision support system 100 includes a glycemic management module 50, an integration module 60, a surveillance module 70, and a reporting module 80. The treatment doses of the training data may correspond to anti-diabetes medication dose-combinations administered by patients of the patient population.  The outcome attributes of the training data may correspond to a glycated hemoglobin measurement associated with each anti-diabetes medication regimen.  The patient-state information may include a plurality of patient-state attributes associated with the patient.  The patient-state attributes may include one or more of an age, a gender, a medical history, a body mass index, a medical history, risk actors, and/or financial attributes (see Booth et al. Col 2 line 64-67 and Col 3 lines 1-6, Col 8 lines  41-43, 61-63).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Booth et al. within the systems/methods as taught by reference PHAM BAO-TRAM N with the motivation of providing a training program consisting of a periodic optimization processes, thereby improving dose-advising programs for treating diabetic patients (see Booth et al. Col 15 lines 30-32).

As per claim 5, PHAM BAO-TRAM N fails to teach the method of claim 1, wherein the medical device users are diabetic patients using insulin infusion devices, and wherein the second set of attributes comprises one or more of the following attributes: 

Booth et al. teaches the clinical decision support system 100 includes a glycemic management module 50, an integration module 60, a surveillance module 70, and a reporting module 80 The treatment doses of the training data may correspond to anti-diabetes medication dose-combinations administered by patients of the patient population.  The outcome attributes of the training data may correspond to a glycated hemoglobin measurement associated with each anti-diabetes medication regimen.  The patient-state information may include a plurality of patient-state attributes associated with the patient.  The patient-state attributes may include one or more of an age, a gender, a medical history, a body mass index, a medical history, risk actors, and/or financial attributes (see Booth et al. Col 2 line 64-67 and Col 3 lines 1-6, Col 8 lines  41-43, 61-63).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Booth et al. within the systems/methods as taught by reference PHAM BAO-TRAM N with the motivation of providing a training program consisting of a periodic optimization processes, thereby improving dose-advising programs for treating diabetic patients (see Booth et al. Col 15 lines 30-32).

As per claim 6, PHAM BAO-TRAM N fails to teach the method of claim 1, wherein the first set of attributes match the second set of attributes. 
Booth et al. teaches the adjusted insulin doses TA, TA1-TAj calculated in block 316 of the training program 300a and the associated outcome attributes OA, OA1-OAi obtained from blocks 318 and 338, respectively, of the training program 300a, may only correspond to patients of the patient population that have the same diagnosis and similar patient-state attributes as the patient 10 being treated  (see Booth et al. Col 18 lines 28-34).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Booth et al. within the systems/methods as taught by reference PHAM BAO-TRAM N with the motivation of providing a training 

As per claim 7, PHAM BAO-TRAM N fails to teach the method of claim 1, further comprising the steps of: 
--determining a clinically significant difference between the patient outcomes from the identified first set of patient records and the patient outcomes from the identified second set of patient records; and
--in response to the determining, analyzing the identified first set of patient records to find potential causes of the clinically significant difference, wherein the comparative therapy report includes the potential causes of the clinically significant difference. 
Booth et al. teaches the process 200 receives parameters (e.g., patient condition parameters) inputted via the client device 110, the service provider 130, and/or the clinic system 140, analyzes the inputted parameters and starts a patient treatment program 300b (FIG. 3B).  Moreover, FIG. 2D shows a start mode selector 301 for starting a training program 300a that may be run at calendar intervals.  The training program 300a enables the program to train itself to perform more effectively.  To accomplish this, it retrieves a set of new training data 308 from the BG history data 208b and processes it to learn an up-to-date predictive model capable of predicting glycemic variables for a wide number of patient-profiles.  From the training data 308, the training program 300a uses patient-state information 208a, BG history data 208b, and/or SubQ information 208c to tabulate counts and calculate probabilities, averages, regression functions, and/or other statistical data that may be saved (in the non-transitory memory 114, 134, 144).  After the training run is complete, the probabilities and other statistical data are available for use by the treatment program 300b to predict an optimum treatment dose for the patient 10 that will yield a favorable outcome attribute. (see Booth et al. Col 12 lines 1-27).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Booth et al. within the systems/methods as taught by reference PHAM BAO-TRAM N with the motivation of providing a training program consisting of a periodic optimization processes, thereby improving dose-advising programs for treating diabetic patients (see Booth et al. Col 15 lines 30-32).

As per claim 8, PHAM BAO-TRAM N fails to teach the method of claim 1, wherein the comparative therapy report comprises a therapy adjustment recommendation. 
Booth et al. teaches the treatment program 300b may adjust a recommended dose of insulin for a SubQ meal bolus adjustment program 400a (FIG. 4A) or a SubQ basal adjustment program 400b (FIG. 4B) to bring and maintain a patient's blood glucose level BG as close to a target center BG.sub.TC of a preferred target range BG (see Booth et al. Col 12 lines 1-27).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Booth et al. within the systems/methods as taught by reference PHAM BAO-TRAM N with the motivation of providing a training program consisting of a periodic optimization processes, thereby improving dose-advising programs for treating diabetic patients (see Booth et al. Col 15 lines 30-32).

As per claim 9, PHAM BAO-TRAM N fails to teach the method of claim 8, further comprising the step of automatically adjusting at least one medical device in accordance with the therapy adjustment recommendation. 
Booth et al. teaches the treatment program 300b may adjust a recommended dose of insulin for a SubQ meal bolus adjustment program 400a (FIG. 4A) or a SubQ basal adjustment program 400b (FIG. 4B) to bring and maintain a patient's blood glucose level BG as close to a target center BG.sub.TC of a preferred target range BG (see Booth et al. Col 12 lines 1-27).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Booth et al. within the systems/methods as taught by reference PHAM BAO-TRAM N with the motivation of providing a training program consisting of a periodic optimization processes, thereby improving dose-advising programs for treating diabetic patients (see Booth et al. Col 15 lines 30-32).
Examiner notes for Making Automatic please refer to In re Venner, 120 USPQ 192 (CCPA 1958) In re Rundell, 9 USPQ 220; It is not 'invention' to broadly provide a mechanical or automatic means to replace manual activity which has accomplished the same result. In re Smith, 73 USPQ 394; If a new 

As per claim 12, Claim(s) 12 is directed to a system. Claim(s) 12 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 5 as taught by PHAM BAO-TRAM N and Booth et al. Claim 12 is therefore rejected for the same reasons as set forth above for Claim 5 respectively. 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 5, and incorporated herein.

As per claim 13, Claim(s) 13 is directed to a system. Claim(s) 13 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 6 as taught by PHAM BAO-TRAM N and Booth et al. Claim 13 is therefore rejected for the same reasons as set forth above for Claim 6 respectively. 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 6, and incorporated herein.

As per claim 14, Claim(s) 14 is directed to a system. Claim(s) 14 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 7 as taught by PHAM BAO-TRAM N and Booth et al. Claim 14 is therefore rejected for the same reasons as set forth above for Claim 7 respectively. 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 7, and incorporated herein.

As per claim 15, Claim(s) 15 is directed to a system. Claim(s) 15 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 8 as taught by PHAM BAO-TRAM N and Booth et al. Claim 15 is therefore rejected for the same reasons as set forth above for Claim 8 respectively. 


As per claim 17, Claim(s) 17 is directed to a system. Claim(s) 17 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 3 as taught by PHAM BAO-TRAM N and Booth et al. Claim 17 is therefore rejected for the same reasons as set forth above for Claim 3 respectively. 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 3, and incorporated herein.

As per claim 18, Claim(s) 18 is directed to a system. Claim(s) 18 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 7 as taught by PHAM BAO-TRAM N and Booth et al. Claim 18 is therefore rejected for the same reasons as set forth above for Claim 7 respectively. 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 7, and incorporated herein.

As per claim 19, Claim(s) 19 is directed to a system. Claim(s) 19 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 8 as taught by PHAM BAO-TRAM N and Booth et al. Claim 19 is therefore rejected for the same reasons as set forth above for Claim 8 respectively. 
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 8, and incorporated herein.

As per claim 20, PHAM BAO-TRAM N fails to teach the system of claim 16, wherein: the therapy management system provides a therapy management website to the user device; and the therapy management website comprises at least one webpage that includes the comparative therapy report. 

Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Booth et al. within the systems/methods as taught by reference PHAM BAO-TRAM N with the motivation of providing a training program consisting of a periodic optimization processes, thereby improving dose-advising programs for treating diabetic patients (see Booth et al. Col 15 lines 30-32).
The obviousness of combining the teachings of PHAM BAO-TRAM N and Booth et al. are discussed in the rejection of claim 1, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20140088393 A1 to Bernstein et al.; Invention relates to a handheld analyte measurement device having one or more diabetes management applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/E.B.W/             Examiner, Art Unit 3626     


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626